/3fr3-/¥
                               ELECTRONIC RECORD




COA # 14-13-00476-CR                                            OFFENSE: Aggravated Sexual Assault


STYLE: Emmanuel Von Allen Evans v The State of Texas            COUNTY: Harris


COA DISPOSITION: Affirmed                                       TRIAL COURT: 248th District Court


DATE: September 25, 2014    Publish: No                         TCCASE#:1339815




                              IN THE COURT OF CRIMINAL APPEALS




STYLE: Emmanuel Von Allen Evans v The State of Texas


CCA#


     Pf?o se
FOR DISCRETIONARY REVIEW IN CCA IS:
                                   Petition      CCA Disposition:
                                                 DATE:
                                                                         I3W-/Y
                                                 JUDGE: _

DATE:            l/30/R(?/S                      SIGNED:.                        PC:

JUDGE:            f/A, £(4A4*^                   PUBLISH:                        DNP:




                                                                                        MOTION FOR


                                                         FOR REHEARING IN CCA IS:
        flfpetuvr' petition
                                                       JUDGE:
  FOR DISCREIIONAKY REVIEW

  IS     ^£Fo>$*h                                                              ELECTRONIC RECORD




           '   JUDG